Order entered August 17, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00769-CV

 CHRISTOPHER EDGAR, BRYAN EDGAR, GARRY EDGAR, KYLE BEBEE, JUSTIN
          TRIAL, AND CLEAR FORK WIRELINE LLC, Appellants

                                                V.

INTEGRITY WIRELINE AND OILFIELD SERVICES, LLC, INTEGRITY WIRELINE
   HOLDINGS, LLC, STEVEN SMATHERS, AND JAMES E. SOWELL, Appellees

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-17-14239

                                            ORDER
       Before the Court is appellants’ August 16, 2018 agreed motion to extend time to file

brief. We GRANT the motion and ORDER appellants’ brief be filed no later than September

19, 2018 and appellees’ brief be filed no later than October 19, 2018. Because this is an

accelerated appeal, we caution that further extension requests by any party will be disfavored.


                                                      /s/   DAVID EVANS
                                                            JUSTICE